DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 9/07/21 has been entered.  Claims 7 and 17 are amended.  Claims 1- 6 are canceled.  Claims 21- 26 are added.  Claims 7- 26 are pending and being addressed by this Action.
Response to Arguments
1.	Applicant’s amendment to claim 1 regarding the visual pulse indicator being configured to be positioned on the patient and amendment to claim 17 regarding the body component being configured to position the visual pulse indicator on the patient has changed the scope of the claims.
2.	Applicant's arguments filed 9/07/21 regarding the rejection of claims 7 and 12 under 35 USC 103 as being obvious over Dahlberg in view of Hovanes have been fully considered but they are not persuasive. 
A.	In response to applicant’s argument that Dahlberg in view of Hovanes does not disclose a visual pulse indicator, the Office respectfully submits that applicant’s arguments are not commensurate with the scope of applicant's claim.  The broadest reasonable interpretation of Claims 7 and 12 is that they merely require a visual indication of a pulse regardless of whether the pulse is detected by, for example, acoustic sensors, so long as the information is conveyed visually to the user.  As such, Dahlberg and Hovanes both disclose visual indications of blood pulse.

B.	In response to applicant’s argument that Dahlberg in view of Hovanes does not disclose a visual pulse indicator that is configured to be positioned on the patient near the puncture site, the Office respectfully submits that Dahlberg discloses that the control unit 20 is connected to the pulse detector 19 at least by wire (P. [0032]), as such, the visual pulse indicator is not remote from the pulse detector 19.  Additionally, the entire unitary compression device 1 is broadly interpreted as being configured to be positioned on the patient near the puncture site because all of the elements of the unitary compression device 1 are interpreted as connected directly or indirectly to the body component 5 and the balloon 4, 15, which are directly positioned on the patient.  
3.  Applicant’s arguments, see Remarks, filed 9/07/21, with respect to the rejection(s) of claim(s) 8 under 35 USC as being obvious over Dahlberg in view of Hovanes and Wada have been fully considered and are persuasive because Hovanes does not disclose that the photometric sensor 702 relies on reflection of light by said sensor.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daneshvar (US Pat. No. 5,643,315) in view of Khair et al. (US Pat. No. 6,475,153 B1).

4.	Applicant’s arguments, see Remarks, filed 9/07/21, with respect to the rejection(s) of claim(s) 9 under 35 USC as being obvious over Dahlberg in view of Hovanes, Wada and Ollerdessen have been fully considered and are persuasive because Ollerdessen does not disclose that the reflectance-type pulse oximetry sensor relies on reflection of light by said sensor.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daneshvar (US Pat. No. 5,643,315) in view of Khair et al. (US Pat. No. 6,475,153 B1).
Claim Objections
Claim 13 is objected to because of the following informalities:  line 1- “The apparatus of claim 7” should be amended to - - the apparatus of claim [[7]] 10 - - because “said pressure component” has not been introduced in claim 7.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  line 1- “said bottom surface” should be amended to - - said .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 2- “said bottom surface” should be amended to - - said .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1).
Regarding claim 7 and claim 12, Dahlberg discloses an apparatus for use over a puncture site for a patient during hemostasis, comprising:
a pulse indicator (19, 22) (Figs. 2- 3) (Ps. [0021], [0028] - - blood pressure pulse detector 19 adapted to sense the patient's blood pressure pulse and to generate a pulse signal in dependence thereto; indicator unit 22 indicates to operator the pulse signal from blood pressure pulse detector 19 has or has not detected a pulse by way of inflation or deflation) that is configured to be positioned on the patient near the puncture site (13, 24) (Figs. 1, 3) (P. [0011] - - since compression system for applying compression is fixated against a puncture site includes a blood pressure pulse detector adapted to sense the patient's blood pressure pulse and to generate a pulse signal in dependence thereto, pulse indicator is positioned relative to the puncture site), wherein said pulse indicator (19, 22) provides for a plurality of indications that relate to a plurality of blood flow attributes (Ps. [0025], [0032], [0028] - - via wire connection);
said plurality of indications including a first indication and a second indication (Ps. [0025], [0028]);
said plurality of blood flow attributes including a constricted blood flow and a non-constricted blood flow (Ps. [0025], [0028]);
wherein said first indication is displayed in conjunction with said constricted blood flow and wherein said second indication is displayed in conjunction with said non-
Although Dahlberg discloses that control unit 20 comprises an indicator unit 22 adapted to indicate to an operator, when the pulse no longer is registered by the pulse detector 19, that it is time to deflate the compression element 15, for example (P. [0028]), Dahlberg does not specifically disclose the method of communicating the pulse to the operator and as such, Dahlberg does not disclose:
(claim 7) visual pulse indicator;
(claim 12) timing component.
However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062] - - illumination of iconic indicator 602 of detected blood flow past the pressure cuff; illumination of iconic indication 604 indicating that a maximum pressure has been reached and blood flow past the pressure cuff is still being detected).
(claim 7) wherein said visual pulse indicator (602, 604) provides for displaying a plurality of indications that relate to a plurality of blood flow attributes (Ps. [0061] - [0062]);
said plurality of indications including a first indication and a second indication (Ps. [0061] - [0062]);

wherein said first indication is displayed in conjunction with said constricted blood flow and wherein said second indication is displayed in conjunction with said non-constricted blood flow (See Fig. 6) (Ps. [0061] - [0062] - - indicator is extinguished (constricted blood flow) unless additional flow past the pressure cuff is detected (non-constricted blood flow));
(claim 12) when Hovanes is combined with Dahlberg, further comprising a timing component that provides for conveying a duration after which pressure on the puncture site associated with Dahlberg is to be adjusted (P. [0062]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg to include a visual pulse indicator taught by Hovanes because it would communicate visually to the operator the detected signals and associated data of the surgical tourniquet controller related to the detection of blood flow past the tourniquet in real time, by illuminating for a timed period after a flow detection occurs, such that after a specific period of time or number of heartbeats, and by extinguishing the indicator unless additional flow past the pressure cuff is detected (Hovanes - - Ps. [0033], [0061] –[0062]).  The motivation for the modification would have been to notify an operator of the incipient loss of blood occlusion (Hovanes - - P. [0033]).
Claims 17- 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1).
Regarding claim 17, Dahlberg discloses an apparatus for use over a puncture site for a patient during hemostasis, comprising:
a pulse indicator (19, 22) (Figs. 2- 3) (Ps. [0021], [0028] - - blood pressure pulse detector 19 adapted to sense the patient's blood pressure pulse and to generate a pulse signal in dependence thereto; indicator unit 22 indicates to operator the pulse signal from blood pressure pulse detector 19) that is configured to indicate a blood flow attribute relating to the puncture site (13, 24) (See Fig. 5) (Ps. [0025], [0032], [0028] - - during startup of the compression system 14 the pulse detector 19 is activated to detect the patient's pulse. When the pulse is detected, the compression element 15 is inflated until the pulse is no longer detected by the pulse detector 19 (first indication). Thereafter, the compression element 15 is deflated until the pulse detector 19 detects the pulse again (second indication));
a body component (5) (Fig. 1), wherein said pulse indicator (19) is attached to said body component (5), the body component (5) is configured to position the pulse indicator (19) on the patient (P. [0011] - - since compression system for applying compression is fixated against a puncture site via a body component includes a blood pressure pulse detector, the body component is interpreted as being attached to said visual pulse indicator); and
a balloon (4, 15) (Figs. 1- 4) (Ps. [0019], [0022] - -an inflatable and semi-spherical air cushion is interpreted as a balloon), wherein said balloon (4, 15) is attached to said body component (P. [0011] - - since compression system for applying a 
Dahlberg further disclosing  a compression system including a tightening unit adapted to extend around a part of, or the whole of, the patient’s body to fixate and to tighten the compression element against the puncture site (P. [0011]), but Dahlberg does not specifically disclose a radial artery compression system.  
 However, Wada teaches a hemostatic device having a band that is a flexible belt-like member that is attached to the wrist by being wrapped one full turn around the outside of a wrist and having portions of the band near both ends thereof mutually overlap. The overlapping portions of the band are then secured, or joined, by means of the subsequently described surface fastener (See Fig. 2) (P. [0082]).
Since Wada teaches that the structure of the band is not only attached to the wrist, but also capable of attaching and allowing the hemostatic device to be used on any portion of a patient's arm or leg (referred to collectively as "limbs") (P. [0187]), it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the features of the body component associated with Dahlberg such that it is a flexible belt-like member having a length sufficient for being wrapped one full turn around the outside of a wrist and having portions of the band near both ends thereof mutually overlap as taught by Wada because it would allow an operator the choice of stopping bleeding from any limb of the body, including performing hemostasis as a part of a transradial catheterization on the patient (Wada - - P. [0187]).  
Although modified Dahlberg discloses that control unit 20 comprises an indicator unit 22 adapted to indicate to an operator, when the pulse no longer is registered by the pulse detector 19, that it is time to deflate the compression element 15 (P. [0028]), Dahlberg does not specifically disclose the method of communicating the pulse to the operator and as such, Dahlberg does not disclose:
(claim 17) visual pulse indicator.
However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062])
 (claim 17) wherein said visual pulse indicator (602, 604) provides for displaying a plurality of indications that relate to a plurality of blood flow attributes (Ps. [0061] - [0062]);
said plurality of indications including a first indication and a second indication (Ps. [0061] - [0062]);
said plurality of blood flow attributes including a constricted blood flow and a non-constricted blood flow (Ps. [0061] - [0062]);
wherein said first indication is displayed in conjunction with said constricted blood flow and wherein said second indication is displayed in conjunction with said non-constricted blood flow (See Fig. 6) (Ps. [0061] - [0062] - - indicator is extinguished (constricted blood flow) unless additional flow past the pressure cuff is detected (non-constricted blood flow));

Regarding claim 18, Dahlberg in view of Hovanes and Wada disclose the apparatus of claim 17, Dahlberg does not disclose
(claim 18) a timing component
However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062]) displayed on controller (108) (Fig. 3) (P. [0050], [0061]) and a band (102) (Fig. 3)
(claim 18) further comprising at least one of: (a) a timing component (120) (Fig. 3) attached on said body component (Ps. [0039], [0047], [0050] - - since pressure cuff 102 of the surgical tourniquet is connected to the controller 108 via a supply tube 112 such that the timing component (120) and cuff pressure transducer 116 are not isolated from the pressure cuff 102, timing component (120) is interpreted as being attached to the band (102)) ; (b) an ant-adhesion component positioned on a bottom surface of said 
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg such that a band associated with Dahlberg includes a timing component as taught by Hovanes because it would allow analyzed data of the surgical tourniquet controller related to detect whether blood flows past the tourniquet (Hovanes - - P. [0039]).  The motivation for the modification would have been to provide the real-time analyzed data needed to notify an operator of the incipient loss of blood occlusion (Hovanes - - Ps. [0033], [0039]).
Claims 10 and 13- 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) as applied to claim 7 above, and in further in view of Breen et al. (US Pat. No. 5,792,173).
Regarding claims 10 and 13- 16, Dahlberg in view of Hovanes discloses the apparatus of claim 7, Dahlberg further disclosing pressure component (4, 15) (Figs. 1- 4) that provides for applying pressure to the puncture site (13, 24) and a body component (5) (Fig. 1).  When Hovanes is combined with Dahlberg said pressure component associated with Dahlberg is a balloon (Ps. [0019], [0022] - -an inflatable and semi-spherical air cushion is interpreted as a balloon) attached to said visual pulse indicator associated with Hovanes, wherein said body component associated with Dahlberg is a band (P. [0019] - - a belt 5). Dahlberg in view of Hovanes (does not disclose 
claim 10 and claim 13) a substantially transparent balloon movable along and removable from said band;
	(claim 14) thicker bottom center surface;
	(claim 15) centering member;
	(claim 16) a balloon slideable along a band.
	However, Breen teaches a wound closure, femoral hemostasis device (Col. 3, l. 65- Col. 4, l. 11)
	(claim 10) further comprising a pressure component (12) that provides for applying pressure to the puncture site (Col. 3, l. 65- Col. 4, l. 11) and a body component (20), wherein said pressure component (12) is a substantially transparent balloon (12) (Col. 5, l. 6- 10) attached to a visual pulse indicator (32) (Figs. 1- 2) (Col. 4, l. 54- 62 - - lens for magnifying wound site or blood vessel), wherein said body component (20) is a band, wherein said substantially transparent balloon (12) is movable along said band (20), and wherein said substantially transparent balloon (12) provides for being removed from said band (20) (Col. 4, l. 15- 27; Col. 5, l. 66- Col. 6, l. 10);
	(claim 13) wherein said pressure component is a balloon (12), wherein said balloon (12) is substantially transparent (Col. 5, l. 6- 10), wherein said visual pulse indicator (32) (Figs. 1- 2) (Col. 4, l. 54- 62 - - lens for magnifying wound site or blood vessel) is integrated with said balloon (12), and wherein said visual pulse indicator (32) provides for being integral to a surface on said balloon (12) that is in direct contact with the patient (Col. 4, l. 54- 62);

	(claim 15) further comprising a centering member positioned on said bottom surface of said balloon (12) to enhance the sensitivity of said visual pulse indicator (32) (Col. 4, l. 54- 62 - -thickest at center, distal end to improve visualization of lens 32);
	(claim 16) wherein said balloon (12) provides for being temporarily secured to said band (20) (Col. 4, l. 15- 27; Col. 5, l. 66- Col. 6, l. 10), and wherein said balloon (12) includes a plurality of slide openings (36, 38) (Fig. 2 - - eyelets are interpreted as slide openings) that provide for the movement of said balloon (12) along said band (20).
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg in view of Hovanes to include a substantially transparent balloon movable and removable from a band and integrated with the visual pulse indicator having a thicker center portion at the distal end because it would allow a lens to be formed as an integral part of the balloon compression element (Breen - - Col. 4, l. 54- 62).  The motivation for the modification would have been to position the wound closure hemostasis device in a manner that improves visualization of the wound site or blood vessel through magnification with the integral lens, thereby permitting continued direct visualization to determine when the blood flow out of the site ceases (Breen - - Col. 4, l. 54- 62; Col. 5, l. 6- 10).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) as applied to claim 7 above, and in further in view of Chernomorsky et al. (US Pub. No. 2006/0079727 A1).
Regarding claim 11, Dahlberg in view of Hovanes discloses the apparatus of claim 7, but Dahlberg in view of Hovanes does not disclose further comprising a bottom surface coated with an anti-adhesion component.
However, Chernomorsky teaches an inflatable balloon having a surface (208) (Figs. 2- 6)
(claim 11)) further comprising a surface (208) coated with an anti-adhesion component (Ps. [0009], [0012]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon associated with Dahlberg in view of Hovanes such that the bottom surface of the balloon in contact with the wound is coated with an anti-adhesion component as taught by Chernomorsky because it would prevent or inhibit tissue adhesion at the wound site (Chernomorsky - - Ps. [0009], [0026], [0028]).  The motivation for the modification would have been to promote separation from the tissue after hemostasis is achieved and the procedure is complete, thereby facilitating removal of the hemostasis device after the procedure is complete without damaging the tissue of the newly healed wound.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and further in view of Chernomorsky et al. (US Pub. No. 2006/0079727 A1). 
Regarding claim 18, Dahlberg in view of Hovanes and Wada disclose the apparatus of claim 17, but Dahlberg in view of Hovanes and Wada does not disclose
(claim 18) an anti-adhesion component
However, Chernomorsky teaches an inflatable balloon having a surface (208) (Figs. 2- 6)
(claim 18) further comprising at least one of: (a) a timing component attached on said body component; (b) an ant-adhesion component positioned on a surface of said apparatus (208) (Ps. [0009], [0012]); and (c) a center member on a bottom surface of said balloon for enhancing the sensitivity of said visual pulse indicator.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon associated with Dahlberg in view of Hovanes and Wada such that the bottom surface of the balloon in contact with the wound is coated with an anti-adhesion component as taught by Chernomorsky because it would prevent or inhibit tissue adhesion at the wound site (Chernomorsky - - Ps. [0009], [0026], [0028]).  The motivation for the modification would have been to promote separation from the tissue after hemostasis is achieved and the procedure is complete, thereby facilitating removal of the hemostasis device after the procedure is complete without damaging the tissue of the newly healed wound.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and further in view of Breen et al. (US Pat. No. 5,792,173).
Regarding claim 18, Dahlberg in view of Hovanes and Wada discloses the apparatus of claim 17, but Dahlberg in view of Hovanes and Wada does not disclose
(claim 18) a center member
However, Breen teaches a wound closure, femoral hemostasis device (Col. 3, l. 65- Col. 4, l. 11)
(claim 18) further comprising at least one of: (a) a timing component attached on said body component; (b) an ant-adhesion component positioned on a bottom surface of said apparatus; and (c) a center member on a bottom surface of said balloon (12) (Fig. 1) for enhancing the sensitivity of said visual pulse indicator (32) (Fig. 1) (Col. 4, l. 54- 62 - -thickest at center, distal end to improve visualization of lens 32).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg in view of Hovanes and Wada to include a substantially transparent balloon movable and removable from a band and integrated with the visual pulse indicator having a thicker center portion at the distal end because it would allow a lens to be formed as an integral part of the balloon compression element (Breen - - Col. 4, l. 54- 62).  The motivation for the modification would have been to position the wound closure hemostasis device in a manner that improves visualization of the wound site or blood vessel through magnification with the integral lens, thereby permitting continued direct visualization to determine when the blood flow out of the site ceases (Breen - - Col. 4, l. 54- 62; Col. 5, l. 6- 10).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and further in view of Daneshvar (US Pat. No. 5,643,315).
Regarding claim 19, Dahlberg in view of Hovanes and Wada discloses the apparatus of claim 17, but Dahlberg in view of Hovanes and Wada does not disclose wherein said balloon is substantially transparent, wherein said balloon provides for being permanently fixed to said body component, said apparatus further comprising a foam pad that is not permanently fixed to said body component (it is noted that Wada discloses a transparent balloon and body component - - (Ps. [0084], [0098])).
However, Daneshvar teaches a device for wound therapy and prevention of bleeding including a balloon (2, 42) (Figs. 1- 2) and a body component (1, 15) (Fig. 1)
(claim 19) wherein said balloon (2, 27) is substantially transparent (Col. 2, l. 47- 58), wherein said balloon (2) provides for being permanently fixed to said body component (1) (Col. 2, l. 47- 58 - - adhesive used to permanently fix balloon onto body), said apparatus further comprising a foam pad (10, 12, 16, 43) (Figs. 5-6, 17) (Col. 20, l. 4- 22 - - gauze pad treated with Gel-foam or collagen is interpreted as a foam pad) that is not permanently fixed to said body component (1, 15) (Col. 14, l. 48- 51 - - removable  pieces of gauze pads).
It would have been obvious to one having ordinary skill in the art to at the time of the applicant’s invention to modify the apparatus of Dahlberg in view of Hovanes and Wada such that the substantially transparent balloon and body component further comprise a foam pad as taught by Daneshvar because the foam pad, which is treated with a thrombogenic material such as Gel-foam or collagen, will facilitate clotting of the blood on the area (Daneshvar - - Col. 20, l. 4- 22).  The motivation for the modification .
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and in further view of Sampson et al. (US Pub. No. 2010/0160908 A1).
Regarding claim 20, Dahlberg in view of Hovanes and Wada disclose the apparatus of claim 20, Dahlberg further disclosing a band (5) (Fig. 1) (P. [0019])
Dahlberg does not disclose 
(claim 20) a transparent band, a fabric fastener, a timing component, and a non-stick coating
However, Wada teaches a hemostatic device having a body component (2) (Figs. 1- 6)
(claim 20) wherein said body component (2) is a substantially transparent band (P. [0084]), wherein said band (2) includes a first end (31) (Figs. 1, 5) and a second end (32) (Figs. 1, 5), said apparatus further comprising a fabric fastening tape (3) (Figs. 1- 6) comprised of a dense arrangement of tiny nylon hooks and an interlocking nylon pile, wherein said fabric fastening tape is attached to said first end (31) and to said second end (32) (P. [0087]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the band associated with Dahlberg such that the band is transparent having a fabric fastening tape as taught by Wada because would 
Modified Dahlberg does not include a timing component.  However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062]) displayed on controller (108) (Fig. 3) (P. [0050], [0061]) and a band (102) (Fig. 3)
(claim 20) said band (102) including a timing component (120) (Fig. 3) (Ps. [0039], [0047], [0050] - - since pressure cuff 102 of the surgical tourniquet is connected to the controller 108 via a supply tube 112 such that the timing component (120) and cuff pressure transducer 116 are not isolated from the pressure cuff 102, the band (102) is interpreted as including a timing component).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the transparent band in order to include a timing component as taught by Hovanes because it would allow analyzed data of the surgical tourniquet controller related to detect whether blood flows past the tourniquet (Hovanes - - P. [0039]).  The motivation for the modification would have been to provide the real-time analyzed data needed to notify an operator of the incipient loss of blood occlusion (Hovanes - - Ps. [0033], [0039]).
Dahlberg in view of Hovanes and Wada does not disclose 
(claim 20) a non-stick coating.

(claim 20) further including a non-stick coating on a bottom surface of said apparatus (100) and a center member on said bottom surface of said apparatus (102) (Fig. 1A).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the bottom surface of the apparatus disclosed by Dahlberg in view of Hovanes and Wada to include a non-stick coating and a center member as taught by Sampson because it would promote separation from the tissue after hemostasis is achieved and the procedure is complete (P. [0035]).  The motivation for the modification would have been to remove the hemostasis device after the procedure is complete without damaging the tissue of the newly healed wound. 
Claims 7- 9, 12, 17- 22, 24 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daneshvar (US Pat. No. 5,643,315) in view of Khair et al. (US Pat. No. 6,475,153 B1).  Daneshvar was cited in the Non-Final Office Action, mailed 6/07/21.
Regarding claim 7, Daneshvar discloses an apparatus for use over a puncture site for a patient during hemostasis (Col. 1, l. 53- 64 - - support for a balloon to press a wound site to provide wound therapy and prevent bleeding, including computerized units capable of reacting to bleeding as well to start a process and to increase the pressure in the wound site).  Daneshvar further disclosing pulse detector sensors used for checking the pulse of the patient in his/her lower extremity and alert any alarming drop in pulse volume (Col. 20, l. 33- 60), but Daneshvar does not specifically disclose
(claims 7- 9, 21- 22, 24) a visual pulse indicator.

(claim 7) the visual pulse indicator (12) (Figs. 1- 4) is configured to be positioned on the patient (See Fig. 1), wherein said visual pulse indicator (12) provides for displaying a plurality of indications that relate to a plurality of blood flow attributes;
said plurality of indications including a first indication and a second indication (Col. 9, l. 32- 51 - - variations in blood pressure in artery indicated when reflective surface 14 assumes deflected shape corresponding to skin fluctuations due to blood pulsations in the radial artery);
said plurality of blood flow attributes including a constricted blood flow (Fig. 3) and a non- constricted blood flow (Fig. 15B);
wherein said first indication is displayed in conjunction with said non-constricted blood flow (Fig. 15B) (Col. 17, l. 49- Col. 18, l. 7 - - when cuff is deflated, a non-constricted blood flow is indicated; when cuff is first inflated, constricted blood flow is indicated);
(claim 8) when Khair is combined with Daneshvar, said visual pulse indicator (12) is a reflective foil (14) (Figs. 1- 4)  that provides for moving up and down along with the pulse of the patient (Fig. 3), and wherein the hemostasis associated with Daneshvar is performed as part of a transradial catheterization on the patient (Daneshvar - - Col. 6, l. 34; Col. 11, l. 65- 67 - - since cardiac catheterization wounds are applicable and since the device can be used on the forearm, Daneshvar in view of Khair is capable of being used as a part of transradial catheterization);

(claim 21) wherein the visual pulse indicator provides a visual indication of a physical pulsing motion of an artery near the puncture site (See Fig. 3) (Col. 9, l. 32- 51 - - variations in blood pressure in artery indicated when reflective surface 14 assumes deflected shape corresponding to skin fluctuations due to blood pulsations in the radial artery);
(claim 22) when Khair is combined with Daneshvar, the visual pulse indicator 14 is capable of being arranged at or downstream of the puncture site (Daneshvar - - Col. 6, l. 34; Col. 11, l. 65- 67 - - since cardiac catheterization wounds are applicable and since the device can be used on the forearm, Daneshvar in view of Khair is capable of being used as a part of transradial catheterization);
(claim 24) wherein the reflective foil visually shows the moving up and down along with the pulse of the patient (See Fig. 3) (Col. 9, l. 32- 51 - - variations in blood pressure in artery indicated when reflective surface 14 assumes deflected shape corresponding to skin fluctuations due to blood pulsations in the radial artery).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the hemostatic device associated with Daneshvar to include a visual pulse indicator taught by Khair because it would allow for an optical blood pressure sensor adapted to be placed on the surface of a patient and obtain optical information as to movement of the patient's skin in response to blood flow (Khair - - Col. 5, l. 46- 64).  The motivation for the modification would have been to non-
Regarding claim 12, Daneshvar in view of Khair discloses the apparatus of claim 7, Daneshvar further disclosing further comprising a timing component that provides for conveying a duration after which pressure on the puncture site is to be adjusted (Col. 15, l. 24- 44 - - computerized units include timing component for scheduling inflation).
Regarding claims 17 and 26, Daneshvar discloses an apparatus for use over a puncture site for a patient during hemostasis (Col. 1, l. 53- 64 - - support for a balloon to press a wound site to provide wound therapy and prevent bleeding, including computerized units capable of reacting to bleeding as well to start a process and to increase the pressure in the wound site), comprising:
a pulse indicator that is configured to display a blood flow attribute relating to the puncture site; 
a body component (1) (Fig. 1); and 
a balloon (2) (Fig. 1), wherein said balloon (2) is attached to said body component (1), wherein the inflation of said balloon (2) provides for increasing the pressure on the puncture site, wherein the hemostasis is performed as part of a transradial catheterization on the arm of the patient (Daneshvar - - Col. 6, l. 34; Col. 11, l. 65- 67 - - since cardiac catheterization wounds are applicable and since the device 
Daneshvar further disclosing pulse detector sensors used for checking the pulse of the patient in his/her lower extremity and alert any alarming drop in pulse volume (Col. 20, l. 33- 60), but Daneshvar does not specifically disclose
(claims 17, 26) a visual pulse indicator.
However, Khair teaches a visual pulse indicator (12) that uses light scattering from a reflective surface 14 that is layered against the skin surface 16 to measure blood pressure (See Fig. 3)
(claim 17) the visual pulse indicator (12) (Figs. 1- 4) is configured to display a blood flow attribute (Col. 9, l. 32- 51 - - variations in blood pressure in artery indicated when reflective surface 14 assumes deflected shape corresponding to skin fluctuations due to blood pulsations in the radial artery);
 (claim 26) wherein the visual pulse indicator (12) is a reflective foil that provides for moving up and down along with the pulse of the patient (See Fig. 3) (Col. 9, l. 32- 51 - - variations in blood pressure in artery indicated when reflective surface 14 assumes deflected shape corresponding to skin fluctuations due to blood pulsations in the radial artery).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the hemostatic device associated with Daneshvar to include a visual pulse indicator taught by Khair such that it is configured to display a blood flow attribute relating the puncture site associated with Daneshvar because it would allow for an optical blood pressure sensor adapted to be placed on the surface of 
Regarding claim 18, Daneshvar in view of Khair discloses the apparatus of claim 17, Daneshvar further disclosing (a) a timing component (Col. 15, l. 24- 44 - - computerized units include timing component for scheduling inflation).
Regarding claim 19, Daneshvar in view of Khair discloses the apparatus of claim 17, Daneshvar further disclosing wherein said balloon (2, 27) is substantially transparent (Col. 2, l. 47- 58), wherein said balloon (2) provides for being permanently fixed to said body component (1) (Col. 2, l. 47- 58 - - adhesive used to permanently fix balloon onto body), said apparatus further comprising a foam pad (10, 12, 16, 43) (Figs. 5-6, 17) (Col. 20, l. 4- 22 - - gauze pad treated with Gel-foam or collagen is interpreted as a foam pad) that is not permanently fixed to said body component (1, 15) (Col. 14, l. 48- 51 - - removable  pieces of gauze pads).
Regarding claim 20, Daneshvar in view of Khair discloses the apparatus of claim 17, Daneshvar further disclosing wherein said body component (1) is a substantially transparent band, wherein said band includes a first end and a second end, said apparatus further comprising a fabric fastening tape comprised of a dense arrangement of tiny nylon hooks and an interlocking nylon pile (Velcro), wherein said .
Claims 10 and 13- 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daneshvar (US Pat. No. 5,643,315) in view of Khair et al. (US Pat. No. 6,475,153 B1) as applied to claim 7 above, and in further in view of Breen et al. (US Pat. No. 5,792,173).  Breen was cited in the Non-Final Office Action, mailed 6/07/21.
Regarding claims 10 and 13- 16, Daneshvar in view of Khair discloses the apparatus of claim 7, Daneshvar further disclosing pressure component (2) (Fig. 1) that provides for applying pressure to the puncture site and a body component (1) (Fig. 1), wherein said pressure component (2) is a substantially transparent balloon attached to said visual pulse indicator, wherein said body component (1) is a band (See Fig. 1) (Col. 20, l. 33- 60).  Additionally since Khair further discloses that the photo-detectors do not block all the radiation, but rather that they are spaced from one another sufficiently to allow incident radiation from the source to pass in between the detectors and impinge upon the reflective surface at an angle that is normal to the reflective surface (Khair - - Col. 6, l. 23- 46), Khair would not obviate the transparency of the balloon component associated with Daneshvar.

(claim 10 and claim 13) a substantially transparent balloon movable along and removable from said band;
(claim 14) thicker bottom center surface;
(claim 15) centering member;
(claim 16) a balloon slideable along a band.
However, Breen teaches a wound closure, hemostasis device (Col. 3, l. 65- Col. 4, l. 11)
(claim 10) further comprising a pressure component (12) that provides for applying pressure to the puncture site (Col. 3, l. 65- Col. 4, l. 11) and a body component (20), wherein said pressure component (12) is a substantially transparent balloon (12) (Col. 5, l. 6- 10) attached to a visual pulse indicator (32) (Figs. 1- 2) (Col. 4, l. 54- 62 - - lens for magnifying wound site or blood vessel), wherein said body component (20) is a band, wherein said substantially transparent balloon (12) is movable along said band (20), and wherein said substantially transparent balloon (12) provides for being removed from said band (20) (Col. 4, l. 15- 27; Col. 5, l. 66- Col. 6, l. 10);
(claim 13) wherein said pressure component is a balloon (12), wherein said balloon (12) is substantially transparent (Col. 5, l. 6- 10), wherein said visual pulse indicator (32) (Figs. 1- 2) (Col. 4, l. 54- 62 - - lens for magnifying wound site or blood vessel) is integrated with said balloon (12), and wherein said visual pulse indicator (32) provides for being integral to a surface on said balloon (12) that is in direct contact with the patient (Col. 4, l. 54- 62);

(claim 15) further comprising a centering member positioned on said bottom surface of said balloon (12) to enhance the sensitivity of said visual pulse indicator (32) (Col. 4, l. 54- 62 - -thickest at center, distal end to improve visualization of lens 32);
(claim 16) wherein said balloon (12) provides for being temporarily secured to said band (20) (Col. 4, l. 15- 27; Col. 5, l. 66- Col. 6, l. 10), and wherein said balloon (12) includes a plurality of slide openings (36, 38) (Fig. 2 - - eyelets are interpreted as slide openings) that provide for the movement of said balloon (12) along said band (20).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Daneshvar in view of Khair to include a substantially transparent balloon movable and removable from a band and integrated with the visual pulse indicator having a thicker center portion at the distal end because it would allow a lens to be formed as an integral part of the balloon compression element (Breen - - Col. 4, l. 54- 62).  The motivation for the modification would have been to position the wound closure hemostasis device in a manner that improves visualization of the wound site or blood vessel through magnification with the integral lens, thereby permitting continued direct visualization to determine when the blood flow out of the site ceases (Breen - - Col. 4, l. 54- 62; Col. 5, l. 6- 10).
Claims 11 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Daneshvar (US Pat. No. 5,643,315) in view of Khair et al. (US Pat. No. 6,475,153 B1) as applied to claim 7 above, and in further in view of Chernomorsky et al. (US Pub. No. 2006/0079727 A1).  Chernomorsky was cited in the Non-Final Office Action, mailed 6/07/21.
Regarding claims 11 and 25, Daneshvar in view of Khair discloses the apparatus of claim 7, but Daneshvar in view of Khair does not disclose further comprising a bottom surface coated with an anti-adhesion component.
However, Chernomorsky teaches an inflatable balloon having a surface (208) (Figs. 2- 6)
(claim 11) further comprising a surface (208) coated with an anti-adhesion component (Ps. [0009], [0012], [0034] - - additional layer(s) of coating silicone film);
(claim 25) wherein the anti-adhesion component is a silicone coating (Ps. [0009], [0012], [0034] - - additional layer(s) of coating silicone film).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon associated with Daneshvar in view of Khair such that the bottom surface of the balloon in contact with the wound is coated with an anti-adhesion component as taught by Chernomorsky because it would prevent or inhibit tissue adhesion at the wound site (Chernomorsky - - Ps. [0009], [0026], [0028]).  The motivation for the modification would have been to promote separation from the tissue after hemostasis is achieved and the procedure is complete, thereby facilitating removal of the hemostasis device after the procedure is complete without damaging the tissue of the newly healed wound.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daneshvar (US Pat. No. 5,643,315) in view of Khair et al. (US Pat. No. 6,475,153 B1) as applied to claim 7 above, and further in view of Searle (US Pat. No. 4,430,566).
Regarding claim 23, Daneshvar in view of Khair discloses the apparatus of claim 7, Daneshvar in view of Khair does not disclose 
(claim 23) a moire line pattern.
However, Searle teaches an electrical optical transducer used to solve the pertinent problem of optimizing photo-detection of angular deflections.  Searle also teaches that it is well known in the art to use a moire interference pattern to provide electrical output related to angular deflections (Col. 1, l. 4- 9).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the visual pulse detector associated with Khair in order to include a moire pattern since it would have yielded predictable results, namely, electrical optical output related to angular deflections.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sahota (US Pat. No. 4,509,528) discloses a hemostat 98, which is placed below a patient’s body with a support plate, having a sensor 21 for detecting the flow of blood through a blood vessel using an ultrasonic signal generator and a Doppler transducer which is directed to a video display;
Hagen et al. (US Pat. No. 6,572,636 B1) discloses a pulse sensing patch displaying a visually recognizable pattern of the pulse;
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771